Citation Nr: 1500381	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as secondary to service-connected bilateral knee disabilities


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

In December 2011, the Board issued a decision denying the Veteran's claim for entitlement to service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, based on a Joint Motion for Remand, the Court vacated the Board's decision and remanded the appeal.

In January 2013 the Board again denied the Veteran's claim for service connection.  The Veteran appealed the decision to the Court, which, in a January 2013 Memorandum Decision, vacated the Board's decision and remanded the matter to the Board for further adjudication consistent with the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 2013 Memorandum Decision the Court concluded the Board had not adequately explained why it was unnecessary to obtain a medical nexus examination to address whether the claimed disability was caused or aggravated by the Veteran's service connected knee disabilities.  Given the low threshold for obtaining such evidence, one will be sought.  See McClendon, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA mental health professional in order to determine whether it is at least as likely as not that the Veteran's psychiatric condition is due to, or was aggravated by his service-connected knee disabilities.  Following a review of the Veteran's claims file, an examination and any necessary testing, the examiner should provide an opinion as to:

a) Whether any acquired psychiatric disorder was caused by the Veteran's bilateral knee disabilities, and if not, 

b) Whether any acquired psychiatric disorder has been aggravated (permanently worsened beyond its normal progression) by the Veteran's bilateral knee disabilities.

If the examiner finds aggravation, then he/she should state the baseline level of severity of the acquired psychiatric disorder, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's bilateral knee disabilities.

The examiner should provide an explanation for all elements of his/her opinion.

2.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




